Citation Nr: 0113904	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of an injury to the lumbar spine, arms, and left 
shoulder.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from February 
1945 to December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that constructively reopened and denied the claim 
of entitlement to service connection for residuals of injury 
to the lumbar spine, arms, and left shoulder incurred in a 
fall.  

The veteran's lay statements raised four additional claims.  
Lay statements from May 1998 to April 1999 raised a claim to 
reopen the claim of entitlement to service connection for a 
fracture of the right ribs.  A July 1998 statement raised a 
claim for service connection for blindness.  The veteran's 
February 1959, April 1999, and June 1999 statements raised a 
claim for service connection for a hip injury.  Lay 
statements from November 1998 to June 1999 raised a claim for 
nonservice-connected pension.  These matters are referred to 
the RO.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
residuals of an injury to the lumbar spine, arms, and left 
shoulder incurred in a fall in January 1959 and notified the 
veteran of that decision by letter dated January 19, 1959; he 
did not appeal.  

2.  The RO constructively reopened the claim and denied 
entitlement to service connection for residuals of an injury 
to the lumbar spine, arms, and left shoulder in February 1959 
and notified the veteran of that decision by letter dated 
February 19, 1959; he did not appeal.  

3.  The RO denied reopening the claim in January 1979 and 
notified the veteran of that decision by letter dated January 
30, 1979; he did not appeal.  

4.  The RO denied reopening the claim in January 1991 and 
notified the veteran of that decision by letter dated January 
3, 1991; he did not appeal.  

5.  Evidence received since the January 1991 decision 
includes current diagnoses of lumbar spine and left shoulder 
disabilities.  


CONCLUSIONS OF LAW

1.  The January 1959, February 1959, January 1979, and 
January 1991 decisions are final.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2000).  

2.  The evidence received since the January 1991 decision is 
new and material evidence; the claim of entitlement to 
service connection for residuals of an injury to the lumbar 
spine, arms, and left shoulder incurred in a fall is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his lumbar spine, arms, and left 
shoulder were injured when a tunnel collapsed under him 
during patrol duty in 1945.  


New and material evidence

The RO denied entitlement to service connection for residuals 
of an injury to the lumbar spine, arms, and left shoulder 
incurred in a fall in January 1959, and the veteran did not 
appeal.  In February 1959, the RO constructively reopened the 
claim and denied entitlement to service connection, and the 
veteran did not appeal.  The RO denied reopening the claim in 
January 1979, and the veteran did not appeal.  The RO again 
denied reopening the claim in January 1991, and the veteran 
still did not appeal.  

At the time of the January 1991 decision, the RO considered 
the evidence, which included lay statements, Philippine Army 
documents, service department records, service medical 
records, and post-service medical records.  

In lay statements, the veteran contended that he injured his 
lumbar spine, arms, and left shoulder when a tunnel collapsed 
beneath him during patrol duty in 1945.  In a February 1959 
lay statement, a service friend asserted that he witnessed 
the veteran falling as the tunnel collapsed in 1945 and that 
the veteran was unconscious as he was taken to the hospital.  
Another service friend asserted that he heard about the 
tunnel collapse and the veteran's injuries soon after the 
incident.  Philippine Army documents indicated that the 
veteran served on guard duty in units attached to the United 
States Armed Forces from February 1945 to December 1945 and 
that, in April 1946, he reported no wounds or illnesses from 
December 1941 to December 1945.  Service department records 
showed that the veteran had recognized guerrilla service from 
February 1945 to December 1945.  

Service medical records showed that the veteran received 
multiple moderate contused wounds of the lumbar region, 
bilateral arms, and the left shoulder joint in a fall while 
on patrol duty in May 1945.  The May 1945 x-ray of the lumbar 
spine showed no evidence of bone or joint disease or injury.  
Post-service medical records included a January 1959 x-ray of 
an essentially normal lumbar spine.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection in January 1991.  
This decision became final because the RO notified the 
veteran of the decision by letter, and a notice of 
disagreement was not filed within the prescribed period.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  From May 1998 to 
April 1999, the veteran filed several applications to reopen 
the claim.  The March 2000 decision denied reopening the 
claim for service connection, and the veteran timely 
appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new evidence submitted since January 1991 includes lay 
statements and VA medical records.  The veteran's April 1999 
lay statement is material because he asserts that he 
experienced continuity of symptoms since the tunnel collapse.  
His wife's April 1999 lay statement is material because she 
alleges that she witnessed the veteran having difficulty 
urinating in 1946 due to pain in his left shoulder joint and 
right arm.  These statements are probative because lay 
persons are competent to provide evidence of observable 
symptoms, such as the veteran's inability to participate in a 
physical activity.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The other lay statements since January 
1991 are not material because they cite irrelevant 
regulations, include multiple requests for copies of 
documents from the claims folder, or repeat earlier 
assertions that the veteran was injured when the tunnel 
collapsed beneath him in 1945.  

VA medical records since January 1991 are material because 
they include current diagnoses of lumbar spine and left 
shoulder disabilities.  A valid claim requires proof of a 
present disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA 
diagnoses since January 1991 include osteoarthritis of the 
lumbar spine, dextroscoliosis of the thoracolumbar spine, and 
minimal osteoarthritis of the left shoulder joint in April 
1999 and degenerative discospondylosis and arthritis of the 
lumbosacral spine and degenerative joint disease of the 
shoulder joint in September 1999.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


Duty to assist

When new and material evidence has been submitted to reopen 
the claim, as it has here, the Board may decide the claim on 
the merits after it determines that the VA fulfilled its duty 
to assist the veteran in the development of the claim.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Justus v. 
Principi, 3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. 
App. 422 (1992).  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

In this case, the RO obtained service medical records and 
post-service medical records from the identified health care 
providers.  The veteran filed numerous lay statements with 
the RO, and his September 2000 letter withdrew his request 
for a hearing before the Board.  The VA has a duty, however, 
to comply with new regulations and to assist the veteran in 
obtaining a VA examination.  Therefore, appellate 
consideration of the issue of entitlement to service 
connection will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of an injury 
to the lumbar spine, arms, and left shoulder is reopened.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  A VA examination is necessary 
because the September 1999 VA examination report does not 
state whether the veteran's current lumbar spine and left 
shoulder disabilities are related to the wounds of the lumbar 
region, bilateral arms, and the left shoulder joint received 
when the tunnel collapsed beneath the veteran on patrol duty 
in 1945.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for residuals of an injury to 
the lumbar spine, arms, and left shoulder 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded the 
appropriate VA examinations of the lumbar 
spine, arms, and left shoulder.  Any 
further indicated special studies should 
be conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's lumbar 
spine, arms, and left shoulder 
disabilities, if any, and the data 
required for medical classification; b) 
whether it is as likely as not that a 
current lumbar spine disability is 
related to the 1945 tunnel collapse or 
any other in-service event; c) whether it 
is as likely as not that a current lumbar 
spine disability preexisted service and 
was aggravated in active service; d) 
whether it is as likely as not that a 
current arms disability is related to the 
1945 tunnel collapse or any other in-
service event; e) whether it is as likely 
as not that a current arms disability 
preexisted service and was aggravated in 
active service; f) whether it is as 
likely as not that a current left 
shoulder disability is related to the 
1945 tunnel collapse or any other in-
service event; and g) whether it is as 
likely as not that a current left 
shoulder disability preexisted service 
and was aggravated in active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of an 
injury to the lumbar spine, arms, and 
left shoulder based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

